[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2259

                       JANICE R. PERRY,

                    Plaintiff, Appellant,

                              v.

             NEW ENGLAND BUSINESS SERVICE, INC.,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Richard G. Stearns, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Campbell, Senior Circuit Judge,                                                         
                  and Boudin, Circuit Judge.                                                       

                                         

Janice R. Perry on brief pro se.                           
Michael  J. Pineault, Richard L. Alfred and Hill & Barlow on brief                                                                     
for appellee.

                                         

                         June 3, 1997
                                         

          Per Curiam.   Plaintiff brought  an action  against                                

her  employer under  the  American with  Disabilities Act  of

1990, 42 U.S.C.   12112(b)(5)(A), and Mass. Gen. L. ch. 151B,

alleging handicap discrimination in the employer's failure to

modify a restroom  door.  The district  court granted summary

judgment on the ground that the evidence showed  that neither

plaintiff nor  her  employer  had realized  at  the  time  of

plaintiff's original request  that a modification was  needed

specifically to accommodate plaintiff's physical limitations.

Reviewing the judgment de novo, and reading the entire record                                          

in  the light  most favorable  to  plaintiff, see  Grenier v.                                                                      

Cyanamid Plastics, Inc., 70 F.3d 667, 671 (1st Cir. 1995), we                                   

agree that  there was insufficient summary  judgment evidence

which  would  allow  a   reasonable  jury  to  conclude  that

plaintiff's employer discriminated against her by refusing to

reasonably  accommodate  known  limitations  related  to  her

disability.  

          The court did not  abuse its discretion in allowing

plaintiff's privately-retained counsel  to withdraw from  the

representation, nor  in refusing to provide  plaintiff with a

court-appointed substitute.    Plaintiff was given sufficient

opportunity to  seek new counsel.   There is no merit  to the

remaining assignments of error. 

          The judgment is affirmed.  See Loc. R. 27.1                                                    

                             -2-